Citation Nr: 0202459	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  00-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased evaluation for thoracolumbar 
scoliosis, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to January 
1978 with three years and nine month of unverified prior 
active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that increased the evaluation of the 
veteran's thoracolumbar scoliosis to 20 percent disabling.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  Thoracolumbar scoliosis is manifested by muscle spasm and 
moderate limitation of motion of the lumbar spine with pain.


CONCLUSION OF LAW

The criteria for an increased rating for thoracolumbar 
scoliosis have not been met.  38 U.S.C.A. §§ 1155 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5295 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran). 

In the present case, a September 2000 statement of the case 
notified the veteran of the relevant laws and regulations, 
and provided the criteria for all possible diagnostic codes 
under which the veteran's service-connected thoracolumbar 
scoliosis could be evaluated.  As a result, the veteran has 
been fully informed of what additional evidence and 
information is required with regard to his claim.  The 
veteran stated he was treated at the Hampton VA Medical 
Center (VAMC).  The RO obtained these records and has 
associated them with the file.  The RO arranged for the 
veteran to undergo an independent medical examination in June 
1999 and a copy of that examination report has been 
associated with the file.  The veteran was informed of his 
right to a personal hearing; however, he has declined to 
avail himself of that right during the current appeal.  The 
factual development in this case that is reflected in the 
record indicates no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A. 

Factual Background

Service connection was established in a March 1978 rating 
decision based on a diagnosis of thoracolumbar scoliosis in 
service and a 10 percent evaluation was assigned based on the 
level of disability.

In April 1999, the RO received the veteran's claim for an 
increased evaluation for his service-connected back 
disability.

In June 1999, the veteran underwent a fee-based VA 
examination.  At that time, the veteran complained of severe 
flare-ups in which his muscles became weak, causing him to be 
unable to lift things and perform his jobs.  He indicated 
that he lost three jobs because he was unable to perform the 
required duties.  The veteran indicated that his lower back 
was the most problematic.  He complained of pain, weakness, 
fatigue, lack of endurance, and stiffness.  Flare-ups, which 
could be caused by lifting grocery bags or walking, were 
weekly and lasted for several days.  It was difficult to 
stand or drive for more than two hours due to constant pain.  
Rest and over-the-counter medication provided some relief.  
On examination, the veteran's gait was observed to be very 
slow.  The examiner noted an S-shaped curvature of the back 
with scoliosis that was somewhat slight.  The examiner did 
not observe any weakness or tenderness of the back, but some 
muscle spasm was seen in the right lower aspect of the back 
on examination.  Examination of the lumbar spine was limited 
by pain.  Both passive and active motion of the lumbar spine 
demonstrated flexion to 90 degrees, extension to 15 degrees, 
right lateral deviation to 20 degrees, left lateral deviation 
to 15 degrees, and bilateral rotation to 30 degrees.  
Neurologically, motor function appeared within normal limits, 
as did sensory function.  X-rays of the thoracic and lumbar 
spine showed generalized S-shaped curvature of the thoracic 
and lumbar spine to a mild degree with all vertebra intact, 
and disc spaces that were well preserved.

Inpatient and outpatient records from the Hampton VAMC dated 
from July to November 1999, only noted the diagnosis of mild 
scoliosis and did not include any findings relevant to the 
disability.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran 's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59. 

Since the veteran's disability, thoracolumbar scoliosis, is 
an unlisted condition it is rated under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous. 38 C.F.R. § 4.20.

The symptomatology of the veteran's disability is manifested 
by limitation of motion, pain, and muscle spasm; therefore, 
it is most closely related to Diagnostic Codes 5292 
(limitation of the lumbar spine) and 5295 (lumbosacral 
strain).  

All of the evidence has been considered and the Board finds 
that impairment demonstrated by thoracolumbar scoliosis is no 
more than 20 percent disabling.

Under Code 5292, a 20 percent evaluation is warranted for 
moderate disability and a 40 percent evaluation is warranted 
for severe disability.  38 C.F.R. § 4.71, Diagnostic Code 
5292.  On range of motion tests the veteran's lumbar back 
demonstrated flexion to 90 degrees, extension to 15 degrees, 
right lateral deviation to 20 degrees, left lateral deviation 
to 15 degrees, and bilateral rotation to 30 degrees.  These 
findings represent a combination of slight and moderate 
limitations.

Under Code 5295, a 20 percent evaluation is warranted with 
muscle spasm on extreme forward bending and loss of 
unilateral lateral spine motion in a standing position.  A 40 
percent evaluation is warranted for severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  Evidence 
of muscle spasm and loss of lateral spine motion was 
demonstrated at the time of the June 1999 examination; 
however, the criteria for a 40 percent evaluation have not 
been shown.  The examination report showed slight scoliosis 
rather than listing of the whole spine to the opposite side.  
X-rays did not reveal irregularity of joint space or osteo-
arthritic changes.  In addition, the limitation of motion is 
considered moderate, not marked.

In evaluating the severity of the veteran's service connected 
disability, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Codes, application of 38 
C.F.R. § 4.40, regarding functional loss due to pain, and 38 
C.F.R. § 4.45, regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Consideration has been 
given to these additional factors pursuant to DeLuca, but the 
Board finds that an increase is not warranted on this basis.  
In making this determination, the Board acknowledges the 
veteran's complaints of flare-ups, pain, weakness, fatigue, 
and lack of endurance; however, these complaints must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  In the case at hand, only painful motion was 
supported by objective findings and resulted in no more than 
slight or moderate limitations as reported by the independent 
examiner in June 1999.  Since the functional loss due to pain 
caused only moderate limitation, the pathology and objective 
observations of the veteran's behavior do not satisfy the 
requirements for a higher evaluation.

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for thoracolumbar 
scoliosis, the benefit of the doubt doctrine does not apply 
and the claim is denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In evaluating this claim, we have determined that the case 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  The veteran has 
asserted interference with employment and the loss of three 
jobs due to his limitations, however, no evidence has been 
submitted to support his statements.


ORDER

An increased evaluation for thoracolumbar scoliosis is 
denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

